DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 23 February 2021 have been fully and carefully considered and are found persuasive.
The claim objections and rejections under 35 USC 112(b) are withdrawn in light of applicant’s arguments and amendments on 2/23/21. 
Considering the claim rejections of claims 1-17 under 35 USC 103, applicant argues the prior art fails to fairly teach or suggest all limitations of the claims, specifically in claim 1, an apparatus for membrane distillation using a solar absorber and a heat pump, comprising: a raw water circulation pipe that circulates raw water in a raw water tank; a solar heat absorbing device provided on one side of the raw water circulation pipe to heat the raw water in the raw water circulation pipe; the raw water tank that receives the raw water heated by the solar heat absorbing device through the raw water circulation pipe and supplies the raw water to a membrane distillation module; the membrane distillation module that produces treated water from the raw water through a membrane distillation process; a coolant tank that supplies a coolant to the membrane distillation module and collects the treated water produced by the membrane distillation module; and the heat pump that heats the raw water and cools down the coolant when a temperature difference between the raw water in the raw water tank and the coolant in the coolant tank is smaller than a reference value; and the related limitations of claim 9 regarding heat pump temperature difference, applicant argues that the closest relevant reference of Chen (CN 105749752A) fails to fairly teach or suggest these limitations, specifically regarding the heat pump that heats the raw water and cools down the coolant when a temperature difference between the raw water in the raw water tank and the coolant in the coolant tank is smaller than a reference value (see arguments pages 12-13) therefore the heat pump of Chen lacks the limitations as claimed and the rejection is withdrawn.
Claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772